 1

 2

 3                     UNITED STATES DISTRICT COURT
 4                           DISTRICT OF NEVADA
 5   RAFAEL REID,                            Case No. 3:17-cv-00532-HDM-CLB
 6                         Petitioner,
             v.                                          ORDER
 7
     CCS BAKER, et al.,
 8
                          Respondents.
 9

10       Good cause appearing, Respondents’ Motion for Enlargement of
11   Time (ECF No. 56) is GRANTED.       Respondents have until June 21,
12   2021, to answer the Second Amended Petition (ECF No. 32) in this
13   case.
14       IT IS SO ORDERED.
15       DATED: this 27th day of May 2021.
16

17
                                              HOWARD D. MCKIBBEN
18                                            UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                         1
